Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is effective as of 1st of July, 2013, by
and between SCHLUMBERGER LIMITED, a Curaçao corporation (the “Company”), and
Satish Pai (“Executive”).

1. Employment of Executive: In consideration of the mutual covenants and
agreements herein contained, including Executive’s execution of a release of
claims as provided in as Exhibit A to this Agreement, the Company and Executive
enter into an agreement retaining Executive’s services as described herein,
establishing certain incentive, tenure and performance criteria related to such
employment and otherwise fixing Executive’s benefits.

2. Term and Extent of Services: The term shall commence the 1st of July, 2013
(the “Effective Date”) and shall continue until the close of business on the
30th of June, 2015 (the “Term”). This Agreement does not constitute a guarantee
of continued employment but instead provides for certain rights and benefits for
the Executive during his employment, and in the event his employment with the
Company terminates under the circumstances described herein. Effective the 30th
of June, 2013, Executive resigns from his position as Executive Vice President
of Operations of the Company and will remain employed by the Company during the
Term, unless otherwise terminated under Section 4. During the Term, the
Executive shall be employed as an advisor reporting to the Chief Executive
Officer. At the expiration of the Term, Executive’s employment with the Company
and all of its affiliates shall terminate.

Nothing herein shall prohibit Executive, during the Term, from being engaged as
a consultant or employee to organizations and businesses or to be appointed to
their board of directors except those specifically identified as Unauthorized
Competitors in Section 5. Executive agrees that he will not accept employment
with any oil and gas related company without giving prior written notice to the
Chief Executive Officer. For the avoidance of doubt, “oil and gas related
company” expressly excludes any Unauthorized Competitor.

 

  3. NonCompetition Payments and Benefits:

 

  (a) Payments: In consideration for the Executive’s agreement in Section 5,
Executive shall receive the following payments:

 

  i.

€400,000.00 paid no later than 31st of January, 2014;

 

  ii.

€308,180 an amount equal to the Supplementary French Defined Benefit Pension
Plan earned and valued as of June 2013 and paid no later than 1st January 2017.

 

1



--------------------------------------------------------------------------------

  (b) Incentive Plans:

 

  i. During the Term, or if Executive’s employment is terminated sooner pursuant
to Section 4, until such termination, Executive will continue to vest in stock
options previously granted to Executive under the Company’s plans in accordance
with the terms of those plans and any applicable agreement

 

  ii. Upon termination of employment, except for a termination for Cause
pursuant to Section 4 (c) or upon Executive’s employment with an Unauthorized
Competitor identified in Section 5 (c) (i), Executive shall have the period to
exercise stock options as per the plan rules, to the extent that such options
were exercisable as of the date of such termination. For example, if Executive
retires from the Company after reaching the age of 50 with 10 years of service,
Executive would five (5) years to exercise vested options.

 

  (c)

Vacation: Executive shall be paid a cash amount representing his accrued and
unused vacation accumulated as of the 30th of June 2013. During the Term,
Executive shall not be eligible to accrue vacation pay.

 

  (d) Expense Reimbursement: Executive shall be reimbursed for reasonable
business expenses incurred in the normal course of performing his duties
following delivery of supporting documentation therefor. Executive shall submit
all invoices for such incurred costs to the Company no later than 30 days prior
to the end of the taxable year following the taxable year in which they were
incurred. The Company shall reimburse Executive for any undisputed costs within
14 days of receipt of such invoices.

4. Termination of Employment: Should Executive’s employment terminate prior to
the end of the Term, the following provisions of this Section 4 shall govern the
rights of Executive under this Agreement:

 

  (a) Termination Due to Death: In the event Executive’s employment terminates
during the Term as a result of Executive’s death, Executive’s beneficiary or
beneficiaries shall receive any base salary and benefits accrued but unpaid as
of his death, plus any amounts payable on account of Executive’s death pursuant
to any other plan or program of the Company.

 

  (b)

Termination Due to Disability: In the event Executive’s employment terminates
during the Term due to his disability within the meaning of any long-term
disability plan maintained by

 

2



--------------------------------------------------------------------------------

  the Company and covering Executive as of the date of Executive’s disability,
Executive shall receive any base salary and benefits accrued but unpaid as of
the date of his termination due to disability, plus any amounts payable on
account of Executive’s disability pursuant to any other plan or program of the
Company.

 

  (c) Termination by the Company for Cause: In the event the Company terminates
Executive’s employment during the Term for Cause, as defined below, he shall be
entitled to any other amounts earned, accrued or owing as of the date of
termination of employment under the applicable employee benefit plans or
programs of the Company.

“Cause” means Executive’s dishonesty relating to his employment with the
Company, conviction of a felony, willful unauthorized disclosure of confidential
information of the Company, or breach of the Executive’s obligations in
Section 5.

 

  (d) Voluntary Termination and Termination Due to Mutual Agreement: Upon 15
days’ prior written notice to the Company (unless otherwise waived by the
Company), Executive may voluntarily terminate his employment with the Company. A
voluntary termination pursuant to this Section 4(d) shall not include a
termination under Section 4 (a), 4 (b) or 4 (c) above, and shall not be deemed a
breach of this Agreement by Executive (except if Executive accepts employment or
other prohibited association with an Unauthorized Competitor during the Term of
this Agreement).

Executive may work for another employer (excluding an Unauthorized Competitor)
during the Term without terminating his employment relationship with the
Company. In the event Executive voluntarily terminates his employment with the
Company during the Term, and (I) does not become employed by an Unauthorized
Competitor or (II) becomes employed by an oil & gas related company in which the
Executive will have given written notice the Chief Executive Officer prior to
acceptance of employment, he shall be entitled to:

 

  i. other benefits for which he is eligible in accordance with applicable plans
or programs of the Company;

 

  ii. exercise any stock options granted under a plan of the Company that vested
during the Term (and prior to his termination date) as per the plan rules.

 

3



--------------------------------------------------------------------------------

  (e) Termination due to Employment by Unauthorized Competitor: If during the
Term, Executive accepts employment with an Unauthorized Competitor, Executive
shall be required to reimburse all payments or value received by Executive under
this Agreement no later than 30 days from the date the Company learns of the
acceptance. This repayment obligation shall not apply if Executive becomes an
employee of an Unauthorized Competitor as a result of a merger or acquisition
involving Executive’s employer and an Unauthorized Competitor.

For purposes of this Agreement, an Unauthorized Competitor means those companies
as specifically identified in Section 5.

 

  5. Confidentiality, Return of Property, and Covenant Not to Compete:

 

  (a) Confidentiality: Executive agrees that he will not disclose or make
available to any other person or entity, or use for his own personal gain,
monetary or otherwise, any Confidential Information, except for such disclosures
as required in the performance of his duties hereunder. For purposes of this
Agreement, “Confidential Information” shall mean any and all information, data
and knowledge that have been created, discovered, developed or otherwise become
known to the Company or any of its affiliates or ventures or in which property
rights have been assigned or otherwise conveyed to the Company or any of its
affiliates or ventures, which information, data or knowledge has commercial
value in the business in which the Company is engaged, except such information,
data or knowledge as is or becomes known to the public without violation of the
terms of this Agreement. By way of illustration, but not limitation Confidential
Information includes trade secrets, processes, formulas, know-how, improvements,
discoveries, developments, designs, inventions, techniques, marketing plans,
manual, records of research, reports, memoranda, computer software, strategies,
forecasts, new products, unpublished financial statements or parts thereof,
budgets or other financial information, projections, licenses, prices, costs,
and employee, customer and supplier lists or parts thereof.

 

  (b)

Return of Property: Executive agrees that at the time of leaving the Company’s
employ, if not sooner, he will deliver to the Company (and will not keep in his
possession, recreate or deliver to anyone else) all Confidential Information, as
well as all other devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, customer or client lists or information, or any other documents or
property (including all reproductions of the

 

4



--------------------------------------------------------------------------------

  aforementioned items) belonging to the Company or any of its affiliates or
ventures, regardless of whether such items were prepared by Executive.

 

  (c) Covenant Not to Compete: Executive acknowledges that the skills, processes
and information developed at the Company are highly proprietary and global in
nature and could be utilized directly and to the Company’s detriment (or the
detriment of any of the Company’s affiliates or ventures) by several other
businesses. Accordingly, (1) in consideration for the Confidential Information
previously provided by the Company to Executive, (2) as part of the
consideration for the payment and benefits to be paid to Executive hereunder,
(3) to protect the Confidential Information of the Company disclosed or
entrusted to Executive by the Company or created or developed by Executive for
the Company and (4) as an additional incentive for the Company to enter into
this Agreement, Executive agrees to be bound by the following restrictive
covenants:

 

  i. During the Term, Executive shall not accept employment with or otherwise
render services, directly or indirectly, anywhere in the world, to any
specifically identified Unauthorized Competitor, whether as a director, officer,
agent, employee, independent contractor or consultant, or take any action
inconsistent with the fiduciary relationship of an employee to his employer. In
order to protect the Company’s good will and other legitimate business
interests, provide greater flexibility to Executive in obtaining other
employment and to provide both parties with greater certainty as to their
obligations hereunder, the parties agree that Executive shall not be prohibited
from accepting employment or otherwise rendering any services, anywhere in the
world with any company or other enterprise except an Unauthorized Competitor.

For purposes of this Agreement, an “Unauthorized Competitor” refers specifically
and exclusively to Halliburton Company, Baker Hughes Inc., Weatherford
International, Archer, Oilserv, Aker Solutions, FMC, GE Oil & Gas, National
Oilwell Varco, including any and all of their parents, subsidiaries, affiliates,
joint ventures or divisions, as of the date of this Agreement as well as any of
their successors or assigns; provided, however, that the restrictions in this
Section 5(c) shall not apply if Executive becomes an employee of an Unauthorized
Competitor as a result of a merger or other acquisition involving Executive’s
employer and an Unauthorized Competitor.

 

5



--------------------------------------------------------------------------------

  ii. Executive further agrees that during the Term, he shall not at any time,
directly or indirectly, induce, entice or solicit (or attempt to induce, entice
or solicit) any employee of the Company or any of its affiliates or ventures to
leave the employment of the Company or any of its affiliates or ventures.

 

  iii. Executive acknowledges that this restrictive covenant under Section 5,
for which he received consideration from the Company as provided in this
Section 3, is ancillary to otherwise enforceable provisions of this Agreement
and that these restrictive covenants contain limitations as to time,
geographical area and scope of activity to be restrained that are reasonable and
do not impose a greater restraint than is necessary to protect the good will or
other business interests of the Company, such as the Company’s need to protect
its Confidential Information.

 

  iv. Executive acknowledges that in the event of a breach by Executive of these
restrictive covenants, the covenants may be enforced by temporary restraining
order, preliminary or temporary injunction and permanent injunction, in addition
to any other remedies that may be available by law. In that connection,
Executive acknowledges that in the event of a breach, the Company will suffer
irreparable injury for which there is no adequate legal remedy, in part because
damages caused by the breach may be difficult to prove with any reasonable
degree of certainty.

 

  v. Executive further acknowledges that if his employment terminates prior to
the Term, pursuant to Section 4 (c), (d) or (e) of this Agreement, the covenant
not to compete provisions of this Agreement will extend throughout the remainder
of the Term.

 

  vi.

(f) Executive further agrees that in the event that (1) the Company determines
that Executive has breached any term of Section 5(c) or (2) all or any part or
of Section 5(c) is held or found invalid or unenforceable for any reason
whatsoever by a court of competent jurisdiction in an action between Executive
and the Company, in addition to any other remedies at law or in equity the
Company may have available to it, the Company may immediately stop payment of
any future amounts due pursuant to Section 3 and may in its sole discretion
require that Executive repay to the Company, within five business days of
receipt of written demand therefor, an amount equal to the

 

6



--------------------------------------------------------------------------------

  payments received by Executive pursuant to Section 3. The repayment required
by the foregoing provision shall be net of any taxes withheld on the original
payments to Executive.

 

  vii. Executive expressly recognizes that Executive was a high-level, executive
employee who was provided with access to Confidential Information of the Company
as part of Executive’s employment and that the restrictive covenants set forth
in this Section 5 are reasonable and necessary in light of Executive’s prior
executive position and prior access to the Company’s Confidential Information.

 

  (d) Employment by Affiliates: Notwithstanding any provision of this Agreement
to the contrary, for purposes of determining whether Executive has terminated
employment hereunder, “employment” means employment as an employee with the
Company or any Affiliate. For purposes of this Agreement, the term “Affiliate”
means (i) Schlumberger Limited, a Curaçao corporation, (ii) any corporation in
which the shares owned or controlled directly or indirectly by Schlumberger
Limited shall represent 40% or more of the voting power of the issued and
outstanding stock of such corporation, and (iii) any other company controlled
by, controlling or under common control with the Company within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended.

6. Expenses: The Company and Executive shall each be responsible for its/his own
costs and expenses, including, without limitation, court costs and attorney’s
fees, incurred as a result of any claim, action or proceeding arising out of, or
challenging the validity or enforceability of, this Agreement or any provisions
hereof.

7. Notices: For purposes of this Agreement, all notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Company:    Schlumberger Limited    5599 San Felipe    17th Floor   
Houston, TX 77056    ATTENTION: Sivakumar Nadarajah,   

     Executive Compensation

 

7



--------------------------------------------------------------------------------

If to Executive:

Satish Pai

[At the address on file at the Company]

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

8. Applicable Law; Venue: The validity, interpretation, construction and
performance of this Agreement will be governed exclusively by and construed in
accordance with the substantive laws of the State of Texas, without giving
effect to the principles of conflict of laws of such state. Any suit, action or
other legal proceeding arising out of this Agreement shall be brought in the
United States District Court for the Southern District of Texas, Houston
Division, or, if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Harris County, Texas. Each
of Executive and the Company consents to the jurisdiction of any such court in
any such suit, action, or proceeding and waives any objection that it may have
to the laying of venue of any such suit, action, or proceeding in any such
court.

9. Severability: If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

10. Withholding of Taxes: The Company may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes as may be required
pursuant to any law or governmental regulation or ruling.

11. No Assignment; Successors: Executive’s right to receive payments or benefits
hereunder shall not be assignable or transferable, whether by pledge, creation,
or a security interest or otherwise, whether voluntary, involuntary, by
operation of law or otherwise, other than as provided in Section 4(a), a
transfer by will or by the laws of descent or distribution, and in the event of
any attempted assignment or transfer contrary to this Section 11, the Company
shall have no liability to pay any amount so attempted to be assigned or
transferred. This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, devises and legatees.

This Agreement shall be binding upon and inure to the benefit of the Company,
its successors and assigns (including, without limitation, any company into or
with which the Company may merge or consolidate).

11. Effect of Prior Agreements: This Agreement contains the entire understanding
between the parties hereto and supersedes any prior employment, severance or
other agreement between the Company or any predecessor of the Company and
Executive.

12. Release of Claims: In consideration for the compensation and other benefits
provided pursuant to this Agreement, Executive has executed a “Waiver and
Release,” in the form attached hereto as Exhibit A. Executive acknowledges that
he was given copies of this Agreement and the Waiver and Release on June 11,
2013, and was

 

8



--------------------------------------------------------------------------------

given sufficient time to consider whether to sign the Agreement and the Waiver
and Release. The Company’s obligations under this Agreement are expressly
conditioned on the execution of the Waiver and Release within the time period
set forth in Section 2, and Executive’s failure to execute and deliver such
Waiver and Release, or Executive’s revocation of the Waiver and Release within
the seven day period provided in the Release, will void the Company’s
obligations hereunder.

14. No Waiver: No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

15. Counterparts: This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

16. Headings: The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

IN WITNESS WHEREOF the parties have caused this Agreement to be executed and
delivered the 11 of June 2013, but effective as 1st of July, 2013.

 

SCHLUMBERGER LIMITED By  

/s/    Stephanie Cox

EXECUTIVE

  /s/    Satish Pai

 

9



--------------------------------------------------------------------------------

Exhibit A

SCHLUMBERGER LIMITED

WAIVER AND RELEASE

Schlumberger Limited has offered to pay me the Release Payment pursuant to
section 2(a) of my Resignation and Noncompetition Agreement with Schlumberger
Limited, effective as of July 1, 2013 (the “Agreement”), which is in addition to
any remuneration or benefits to which I am already entitled. This Release
Payment was offered to me in exchange for my agreement, among other things, to
waive all of my claims against and release Schlumberger Limited and its
predecessors, successors and assigns (collectively referred to as the
“Company”), all of the affiliates (including parents and subsidiaries) of the
Company (collectively referred to as the “Affiliates”) and the Company’s and
Affiliates’ directors and officers, employees and agents, employee benefit plans
and the fiduciaries and agents of said plans (collectively, with the Company and
Affiliates, referred to as the “Corporate Group”) from any and all claims,
demands, actions, liabilities and damages arising out of or relating in any way
to my employment with or separation from the Company or the Affiliates;
provided, however, that this Waiver and Release shall not apply to any claim or
cause of action to enforce or interpret any provision contained in the
Agreement. I have read this Waiver and Release and the Agreement (which,
together, are referred to herein as the “Agreement Materials”) and the Agreement
is incorporated herein by reference. The payment of the Release Payment is
voluntary on the part of the Company and is not required by any legal obligation
other than the Agreement. I choose to accept this offer.

I understand that signing this Waiver and Release is an important legal act. I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release. I understand that, in order to be
eligible for the Release Payment, I must sign (and return to Sivakumar
Nadarajah, Executive Compensation, Schlumberger Limited, 5599 San Felipe, 17th
Floor, Houston, TX 77056) this Waiver and Release by 5 p.m. on July 1, 2013. I
acknowledge that I have been given at least 21 days to consider whether to sign
the Agreement and whether to execute this Waiver and Release.

In exchange for the payment to me of the Release Payment, which is in addition
to any remuneration or benefits to which I am already entitled, I, among other
things, (1) agree not to sue the Corporate Group in any local, state and/or
federal court regarding or relating in any way to my employment with or
separation from the Company or the Affiliates, and (2) knowingly and voluntarily
waive all claims and release the Corporate Group from any and all claims,
demands, actions, liabilities, and damages, whether known or unknown, arising
out of or relating in any way to my employment with or separation from the
Company or the Affiliates, except to the extent that my rights are vested under
the terms of employee benefit plans sponsored by the Company or the Affiliates
and except with respect to such rights or claims as may arise after the date
this Waiver and Release is executed. This Waiver and Release includes, but is
not limited to,

 

10



--------------------------------------------------------------------------------

claims and causes of action under: Title VII of the Civil Rights Act of 1964, as
amended (“Title VII”); the Age Discrimination in Employment Act of 1967, as
amended, including the Older Workers Benefit Protection Act of 1990 (“ADEA”);
the Civil Rights Act of 1866, as amended; the Civil Rights Act of 1991; the
Americans with Disabilities Act of 1990 (“ADA”); the Energy Reorganization Act,
as amended, 42 U.S.C. § 5851; the Workers Adjustment and Retraining Notification
Act of 1988; the Pregnancy Discrimination Act of 1978; the Employee Retirement
Income Security Act of 1974, as amended; the Family and Medical Leave Act of
1993; the Fair Labor Standards Act; the Occupational Safety and Health Act;
claims in connection with workers’ compensation or “whistle blower” statutes;
and/or contract, tort, defamation, slander, wrongful termination or any other
state or federal regulatory, statutory or common law, whether of the United
States or any other country. Further, I expressly represent that no promise or
agreement which is not expressed in the Agreement Materials has been made to me
in executing this Waiver and Release, and that I am relying on my own judgment
in executing this Waiver and Release, and that I am not relying on any statement
or representation of the Company, any of the Affiliates or any other member of
the Corporate Group or any of their agents. I agree that this Waiver and Release
is valid, fair, adequate and reasonable, is with my full knowledge and consent,
was not procured through fraud, duress or mistake and has not had the effect of
misleading, misinforming or failing to inform me. Notwithstanding the above,
nothing in this Waiver and Release is intended to (i) release or affect in any
way any board resolution or by-law of the Company or other agreement between me
and the Company which may provide for indemnity and/or director and officer
insurance coverage relating to any potential claim against me arising out of my
role as an officer and employee of the Company, (ii) release or affect in any
way any claims arising under the Agreement or (iii) prevent me from filing any
claims that are not permitted to be waived or released under applicable law
(although my ability to recover damages or other relief is still waived and
released to the extent permitted by law).

I acknowledge that payment of the Release Payment to me by the Company is not an
admission by the Company or any other member of the Corporate Group that they
engaged in any wrongful or unlawful act or that the Company or any member of the
Corporate Group violated any federal or state law or regulation. Except as
provided in the Agreement Materials, I acknowledge that neither the Company nor
any other member of the Corporate Group has promised me continued employment or
represented to me that I will be rehired in the future. I acknowledge that the
Company and I contemplate an unequivocal, complete and final dissolution of my
employment relationship. I acknowledge that this Waiver and Release does not
create any right on my part to be rehired by the Company or the Affiliates and I
hereby waive any right to future employment by the Company or any other member
of the Corporate Group.

Both the Company and I agree to refrain from any criticisms or disparaging
comments about each other or in any way relating to my employment or separation
and the Company and I specifically acknowledge that our willingness to enter
into this Waiver and Release is in anticipation of our fidelity to this
commitment. The above is not intended to restrict me from seeking or engaging in
other employment and, in that connection, from making confidential disclosure to
potential employers of such facts or

 

11



--------------------------------------------------------------------------------

opinions as I may elect to convey, nor is it intended to restrict the Company
from conducting such confidential internal communications as may be necessary to
manage this resignation in a businesslike way.

Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release. I acknowledge that this Waiver and
Release and the other Agreement Materials set forth the entire understanding and
agreement between me and the Company or any other member of the Corporate Group
concerning the subject matter of this Waiver and Release and supersede any prior
or contemporaneous oral and/or written agreements or representations, if any,
between me and the Company or any other member of the Corporate Group. I
understand that for a period of 7 calendar days following the date that I sign
this Waiver and Release, I may revoke my acceptance of the offer, provided that
my written statement of revocation is received on or before that seventh day by
Sivakumar Nadarajah, Director Executive Compensation of Schlumberger Limited -
Houston, in which case the Waiver and Release will not become effective. In the
event I revoke my acceptance of this offer, the Company shall have no obligation
to pay me the Release Payment. I understand that failure to revoke my acceptance
of the offer within 7 calendar days from the date I sign this Waiver and Release
will result in this Waiver and Release being permanent and irrevocable.

I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin, or
disability and any other claims arising prior to the date of this Waiver and
Release. By execution of this document, I do not waive or release or otherwise
relinquish any legal rights I may have which are attributable to or arise out of
acts, omissions, or events of the Company or any other member of the Corporate
Group which occur after the date of the execution of this Waiver and Release.

 

Employee’s Printed Name    Company Representative Employee’s Signature   
Company’s Execution Date Employee’s Signature Date   

 

12